Citation Nr: 1524504	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for a heart disorder other than ischemic heart disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty in the United States Army from May 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Winston-Salem, North Carolina. 

The issue of entitlement to service connection for a heart disorder other than ischemic heart disease, is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has not been diagnosed as suffering from ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans' Claims, hereinafter the Court, observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the appellant was initially provided with a duty to assist letter by the RO.  The appellant has been adequately informed of the VA's duty to notify and assist.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  VA also obtained and associated with the record the appellant's records and obtained a medical opinion concerning the etiology of the appellant's claimed heart disability, which has been included in the claims folder for review.  The Board concludes that the VA opinion and file review were both adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the course of the appeal, the RO offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  Also, the Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits.

In summary, the appellant has been afforded a meaningful and fair opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to decide the merits of the appeal.

II.  Laws and Regulations - Service Connection

The appellant contends that he now suffers from a heart disorder that he believes is ischemic heart disease that had its onset during service or was caused by events during service to include being secondary to exposure to chemical dioxins.  Therefore, he maintains that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2014) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).  The list of diseases includes chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2014).  The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure. Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

III.  Facts and Discussion

The Board recognizes that the appellant now suffers from a heart condition that has been described as cardiac arrthymias.  It is also conceded that while the appellant was on active duty and stationed in the Republic of Vietnam he may have been exposed to chemical dioxins.  Notwithstanding these concessions, the Board finds no objective or competent evidence that would support a conclusion that the appellant now suffers from ischemic heart disease or that his currently diagnosed heart disorder was caused by or the result of his military service or any incident therein.  

A review of the appellant's service medical treatment records fails to reveal or suggest that the appellant began suffering from any type of heart disability or disease while he was on active duty.  In other words, the records from that time period are negative for any findings for or treatment of a heart disorder.  It was not until many years subsequent to his military service that he began experiencing symptoms and manifestations associated with a heart disorder, subsequently identified as cardiac arrthymias.

To support his claim for benefits, he has proffered private medical records which do show treatment in the 1990s.  However, there is nothing in these documents which would suggest that the appellant was diagnosed as suffering from ischemic heart disease or any other heart disorder which was caused by or the result of the appellant's military service.  The Board specifically points to a March 2007 private examination report which specifically notes that there was no evidence of ischemia after testing.  

The appellant also underwent a VA cardiology examination in January 2011.  Upon completion of the examination, the medical examiner concluded that the appellant was not suffering from ischemic heart disease.  In this instance, the examiner did have access to the appellant's service medical treatment records along with his post-service records and assertions.  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

Of record is the VA medical care provider who unequivocally concluded that the appellant was not suffering from ischemic heart disease.  The examiner clearly noted the appellant's cardiac symptoms and manifestations, and then diagnosed the appellant with bigeminy or heart arrhythmia.  The medical reviewer was thorough in his review of all of the medical evidence of record.  The VA reviewer was not equivocal, vague, or ambiguous with his assertion.  There is no contrary medical statement that suggests or indicates that the appellant is suffering from ischemic heart disease.  In other words, the Board finds that the VA health care providers provided sound reasoning in their analysis of the situation. 

Here, a medical expert has fairly considered all the evidence and his opinion, taken together, may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA doctor's opinion on which it bases its determination that service connection for a disability, to include as being a disability aggravated by a service-connected disorder or secondary to that disorder, or as being secondary to chemical dioxin exposure, is not warranted.  

The Board does not doubt the credibility of the appellant in reporting that he now suffers from ischemic heart disease that he believes was caused by or the result of his military service or due to exposure to chemical dioxins while on active duty.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide opinion on complex medical issues, such as the existence or etiology of the purported disorder.  See Barr.

Moreover, with respect to the statements provided by the appellant, these hypotheses are the only opinions addressing whether the appellant now suffers from ischemic heart disease or some other cardiac disorder that were due to or caused by or the result of his military service or some incident within that service.  Yet, the statements have been very generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds that the statements provided by the appellant and the representative are found to have no probative value. 

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for ischemic heart disease, as the preponderance of the evidence shows he does not have that particular disorder.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence shows that the Veteran simply does not have ischemic heart disease.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  


REMAND

As noted, the appellant has claimed that he now suffers from a heart disorder that he believes is the result of or was caused by his military service.  Although he has not been diagnosed as suffering from ischemic heart disease, he has been diagnosed as suffering from cardiac arrthymias or bigeminy.  Thus, he asks that VA compensation benefits be granted.

In conjunction with his claim for entitlement to service connection for ischemic heart disease, the appellant underwent VA medical examinations.  In each instance, the appellant was not found to have ischemic heart disease.  However, per the more recent VA examination, he was found to have cardiac arrthymias.  Despite this conclusion, the examiner did not express an opinion or even a hypothesis as to whether the appellant's current heart disorder began in or was caused by his military service.  Hence, while the appellant has been afforded a VA examination, no examiner has yet opined as to whether the cardiac disability, not to include ischemic heart disease, is related to his service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, the Board finds that there are additional questions that remain to be addressed and that a remand for an additional examination and opinion is therefore in order.  

Accordingly, further appellate consideration will be deferred and the case is remanded to the AMC for the following actions: 

1.  The AMC should arrange for the appellant to be examined by a cardiologist, preferably one who has not previously examined him.  The claims folder and a copy of this remand are to be made available to the examiner to review in conjunction with the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail.  

a.  The examiner is asked to express an opinion concerning whether the appellant suffers from any type of cardiovascular disabilities, and, if so, address the etiology of the identified disorder(s). 

b.  The examiner is requested to state whether it is at least as likely as not that any such cardiovascular disorder is related to any in-service disease or injury or the appellant's military service in general, including to exposure to herbicides. 

The examiner should provide supporting rationale including any citations or literature which supports the examiner's opinion.  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  It is requested that the results of each examination be typed and included in the claims folder for review. 

2.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Thereafter, the AMC should readjudicate the claim remaining on appeal.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


